Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 72-94 are pending.
	Claims 72-94 are under examination on the merits.

Objection to the Claims
	Claim 74 recites that the claimed heterologous chimeric protein is capable of inhibiting the ability of a macrophage to phagocytose a target cell. At p. 12, the specification discloses that “[i]n some embodiments, an immune inhibitory signal refers to a signal that diminishes or eliminates an immune response. For example, in the context of oncology, such signals may diminish or eliminate antitumor immunity. Under normal physiological conditions, inhibitory signal are useful in the maintenance of self-tolerance (e.g. prevention of autoimmunity) and also to protect tissues from damage when the immune system is responding to pathogenic infection. For instance, without limitation, immune inhibitory signal may be identified by detecting an increase in cellular proliferation, cytokine production, cell killing activity or phagocytic activity when such an inhibitory signal is blocked. Specific examples such inhibitory signals include blockade of PD-1 of PD-L1/L2 using antibody mediated blockade or through competitive inhibition of PD-L1/L2 using PD-1 containing fusion proteins. When such an inhibitory signal is blocked through inhibition of PD-L1/L2, it leads to enhance tumor killing activity by T cells because they are no longer being inhibited by PD-L1 or PD-L2. In another example, and inhibitory signal may be provided by CD47 to macrophages expressing CD172a. Binding of CD47 to CD172a typically inhibits the ability of a macrophage to phagocytose a target cell, which can be restored through blockade of CD47 with blocking antibodies or through competitive inhibition of CD47 using CD172a containing fusion proteins (emphasis added).” Based upon this passage, as opposed to inhibiting the ability of a macrophage to phagocytose a target cell, it appears that the claimed heterologous chimeric protein is capable of restoring the ability of a macrophage to phagocytose a target cell. It is assumed that the word “inhibiting” was erroneously placed in the claim. This objection may be overcome by replacing the phrase “inhibiting the ability of a macrophage to phagocytose a target cell” with “restoring the ability of a macrophage to phagocytose a target cell.”

Claim Rejections
35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 72-94 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (Current Opinion in Immunology, 24: 225-232, 2012, in IDS from 04/08/2020) in view of Hirano et al. (Blood, 93(9): 2999-3007, 1999, in IDS from 04/08/2020) and Camphausen et al. (US PG PUB 2014/0113370, publication date: 04/24/2014, in IDS from 04/08/2020), Raymond et al. (WO 2010/070047, international publication date: 06/24/2010, in IDS from 04/08/2020), and Mourad et al. (WO 2008/061377, international publication date: 05/29/2008, in IDS from 04/08/2020), as evidenced by Ma et al. (Seminars in Immunology, 21: 265-272, 2009, in IDS from 04/08/2020).
Chao et al. teach that “CD47 was first identified as a tumor antigen on human ovarian cancer in the 1980s [20]. Since then, CD47 has been found to be expressed on multiple human tumor types including acute myeloid leukemia (AML) [10,21], chronic myeloid leukemia [10], acute lymphoblastic leukemia (ALL) [22], non-Hodgkin’s lymphoma (NHL) [23], multiple myeloma (MM) [24], bladder cancer [25], and other solid tumors (Willingham et al., in press). While CD47 is ubiquitously expressed at low levels on normal cells, we found that multiple tumors express increased levels of CD47 compared with their normal cell counterparts [10,21,22,23]. We hypothesized that overexpression of CD47 enabled tumors to escape innate immune system surveillance through evasion of phagocytosis. This process occurs through binding of CD47 on tumor cells to SIRPα on phagocytes, thus promoting inhibition of phagocytosis and tumor survival.” See p. 226, first column. Also at p. 226, paragraph bridging the column, Chao et al. teach that “[t]he increased expression of CD47 on many different human tumor types, and its known function as a ‘don’t eat me’ signal, suggests the potential for targeting the CD47-SIRPα pathway as a common therapy for human malignancies. Efforts have been made to develop therapies inhibiting the CD47-SIRPα pathway, principally through blocking monoclonal antibodies directed against CD47, and also possibly with a recombinant SIRPα protein that can also bind and block CD47 (Figure 1).” At Figure 1, Chao et al. depict both anti-CD47 monoclonal antibodies and recombinant SIRPα proteins, such as a bivalent SIRPα-Fc fusion proteins, as medicaments that may be used to target the CD47-SIRPα pathway in cancer patients, thereby providing a therapeutic benefit. One of ordinary skill in the art would reason that said recombinant SIRPα proteins specifically function by occupying the CD47 proteins expressed on tumor cells, thereby inhibiting the interaction of CD47 on tumor cells with SIRPα on phagocytes, which blocks said “don’t eat me” signal.
Therefore Chao et al. teach multiple medicaments, specifically anti-CD47 monoclonal antibodies and recombinant SIRPα proteins, such as a bivalent SIRPα-Fc fusion proteins, that may be used in the treatment of cancer by blocking the “don’t eat me” signal that normally results due to the interaction of CD47 on tumor cells with SIRPα on phagocytes. Chao et al. do not teach or suggest a heterologous chimeric protein comprising a first domain linked to a second domain, wherein the first domain comprises an amino acid sequence that is at least 95% identical to SEQ ID NO: 33 and is capable of binding human CD47 and the second domain comprises an amino acid sequence that is at least 95% identical to SEQ ID NO: 60 and is capable of binding human CD40. These deficiencies are remedied by Hirano et al., Camphausen et al., Raymond et al., and Mourad et al.
Hirano et al. teach that “CD40 has also been demonstrated to be expressed at high levels on a variety of human carcinomas, including bladder, breast, and ovarian cancers, as well as melanomas,” and Hirano et al. further teach that “[e]ven though the role of CD40 on carcinoma cells remains largely speculative, its high-level expression on neoplastic epithelial cells may make it an attractive target for therapy. A recombinant soluble human CD40 ligand (srhCD40L) has been developed and we therefore wanted to evaluate its biologic effects on human breast carcinoma cells in vitro and, if effective, in vivo.” See p. 2999, first column.
Also at p. 2999, paragraph bridging the columns, Hirano et al. teach that the use of a recombinant soluble form of CD40L, which is the ligand for CD40, may be effective in the treatment of CD40-expressing cancers, potentially more effective than antibodies directed to CD40:
Breast cancer remains a significant cause of mortality among women. Current treatments include chemotherapy, hormone therapy, and bone marrow transplantation, but mortality rates remain high for women with advanced disease. The demonstration that CD40 is expressed at high levels on human carcinomas and not on corresponding normal epithelial tissue lends promise for the idea of using CD40 to target therapy to the tumor. Since CD40 is expressed on a variety of hematopoietically derived cells, the use of monoclonal antibodies (MoAbs) (either nonconjugated or conjugated with a toxin or radioisotope) directed towards CD40 could result in their depletion. If stimulation of CD40 by its ligand could be demonstrated to adversely affect neoplastic cell growth, the use of a recombinant soluble CD40 ligand would be an attractive alternative in that the normal CD40+ cells would be spared and in fact may be functionally stimulated. Additionally, use of soluble recombinant human ligand is least likely to induce potentially neutralizing antibodies that often occur when murine proteins are used clinically.
As indicated at Fig. 3 of Hirano et al., for multiple CD40-expressing breast cancer cell lines tested, srhCD40L inhibited proliferation, and at Fig. 5, Hirano et al. teach that for multiple CD40-expressing breast cancer cell lines tested, srhCD40L induced apoptosis. To conclude Hirano et al. teach that “[t]he results presented here suggest that stimulation of CD40 by its ligand may offer promise in the treatment of breast cancer. More work needs to be performed assessing the expression of CD40 on primary breast carcinomas and correlating it with disease progression. The results presented here also suggest that CD40 may be a target receptor for attacking the neoplastic cell itself. CD40 stimulation appears to induce apoptosis and inhibit growth in transformed epithelial cells.” It is noted that at p. 3000, Hirano et al. teach that srhCD40L comprises the extracellular domain of CD40L.
Camphausen et al. teach Fc fusion proteins having novel arrangements, see Abstract. One such arrangement is the Fc-X arrangement, which comprises a polypeptide attached to the C-terminus of an Fc domain, see [0052], Camphausen et al. further teach that said polypeptide may be linked to said Fc domain via a linker, such as a natural, non-artificial, linker that would be expected to display decreased immunogenicity than, for example, an artificial linker, see [0052]. At [0082], Camphausen et al. teach that Fc fusion proteins may comprise an Fc portion that is a hinge-CH2-CH3 domain, and said Fc portion may belong to any antibody class, such as IgG, and any antibody subclass, such as IgG1, IgG2, IgG3, or IgG4. Camphausen et al. also teach that Fc fusion proteins may be maintained as nucleic acids in expression vectors, see [0153] and [0158], and Camphausen et al. teach that in order to produce said Fc proteins, said expression vectors may be introduced into host cells, including mammalian cells, see [0164] and [0166]. At [0181], Camphausen et al. teach pharmaceutically acceptable compositions of Fc fusion proteins comprising physiologically acceptable carriers or excipients.
Raymond et al. teach a soluble CD47 binding polypeptide for use as a medicament, comprising an extracellular domain of SIRPα, see p. 1. At p. 1 and 2, Raymond et al. teach that “recent evidence in published reports indicate that ligation of CD47 could be beneficial for treatment of several cancers (Majeti et al Cell 2009). While the reports indicated the use of CD47 antibodies, the invention here relates to the use of SIRPα-derived polypeptides for treatment of these diseases.” As evidenced by the Sequence Listing below, SEQ ID NO: 3 of Raymond et al., which is an extracellular domain of SIRPα, shares 100% sequence homology with the instant SEQ ID NO:33.
Mourad et al. teach a polypeptide that comprises the extracellular region of CD40L, see p. 44 of Mourad et al., and said polypeptide shares 100% sequence homology with the instant SEQ ID NO:60.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Chao et al. with the teachings of Hirano et al., Camphausen et al., Raymond et al., and Mourad et al. to develop a heterologous chimeric protein comprising a first domain linked to a second domain, wherein the first domain comprises an amino acid sequence that is at least 95% identical to SEQ ID NO: 33 and is capable of binding human CD47 and the second domain comprises an amino acid sequence that is at least 95% identical to SEQ ID NO: 60 and is capable of binding human CD40. One of ordinary skill in the art would have been motivated to do so, because Chao et al. teach that SIRPα proteins, such as bivalent SIRPα-Fc fusion proteins, may be used in the treatment of cancer by blocking the “don’t eat me” signal that normally results due to the interaction of CD47 on tumor cells with SIRPα on phagocytes. Hirano et al. suggest that CD40-expressing cancers may be treatable using a recombinant soluble human CD40 ligand - “stimulation of CD40 by its ligand may offer promise in the treatment of breast cancer.” In view of the teachings of Chao et al. and Hirano et al., one of ordinary skill in the art would have had a reasonable expectation that the administration of both a bivalent SIRPα-Fc fusion protein and CD40L would be useful in the treatment of cancer. Furthermore based upon the teachings of Camphausen et al., one of ordinary skill in the art would appreciate that the co-administration of a bivalent SIRPα-Fc fusion protein and CD40L could be carried out by modifying the bivalent SIRPα-Fc fusion protein of Chao et al. to further comprise CD40L, wherein said CD40L molecule is conjugated to said SIRPα-Fc fusion protein of Chao et al. in an Fc-X arrangement, specifically, wherein said CD40L molecule is conjugated to the C-terminus of the Fc domain of the bivalent SIRPα-Fc fusion protein of Chao et al. One of ordinary skill in the art would have been motivated to do so, because the resultant SIRPα-Fc fusion protein/CD40L heterologous chimeric protein would reasonably be expected to treat cancer. Further the resultant SIRPα-Fc fusion protein/CD40L heterologous chimeric protein would provide a convenient means of administering both SIRPα and CD40L in a single medicament. With respect to SEQ ID NO: 33,  one of ordinary skill in the art would have been motivated to modify the heterologous chimeric protein of Chao et al., Hirano et al., and Camphausen et al. to comprise the SIRPα polypeptide of Raymond et al., because the resultant invention would provide a means of treating cancer, for example, by occupying CD47, the ligand for SIRPα, thereby inhibiting the “don’t eat me” immunosuppressive signal that prevents immune cells, such as phagocytic macrophages, from eliminating CD47-expressing tumor cells. With respect to SEQ ID NO: 60, one of ordinary skill in the art would appreciate that by modifying the heterologous chimeric protein of Chao et al., Hirano et al., Camphausen et al., and Raymond et al. to comprise the CD40L extracellular domain of Mourad et al., the resultant invention would provide a means of treating cancers that express CD40. The invention of Chao et al., Hirano et al., Camphausen et al., Raymond et al., and Mourad et al. meets the limitations of claim 72, 76-79, 81, and 84-87.
With respect to claims 73 and 82, the limitations of this claim are met, because the SIRPα component of the heterologous chimeric protein of Chao et al., Hirano et al., Camphausen et al., Raymond et al., and Mourad et al. would be expected to inhibit an immunosuppressive signal. Specifically said SIRPα component would be expected to occupy CD47, the ligand for SIRPα, thereby inhibiting the “don’t eat me” immunosuppressive signal that prevents immune cells, such as phagocytic macrophages, from eliminating CD47-expressing tumor cells.
With respect to claims 74 and 83, the invention of Chao et al., Hirano et al., Camphausen et al., Raymond et al., and Mourad et al. restores the ability of macrophages in the tumor microenvironment to phagocytose tumor cells, and this effect would be expected to shift the balance of immune cells in favor of immune attack of a tumor.
With respect to claim 75, the limitations of this claim were prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, because one of ordinary skill in the art would have been motivated to administer the heterologous chimeric protein of Chao et al., Hirano et al., Camphausen et al., Raymond et al., and Mourad et al. to a cancer patient as long as said heterologous chimeric protein continued to provide a therapeutic benefit. In instances when said heterologous chimeric protein continued to provide a therapeutic benefit to said cancer patient, one of ordinary skill in the art would reason that said therapeutic benefit would be a result of a sustained immunomodulatory effect elicited by said heterologous chimeric protein.
With respect to claims 89-92, as detailed above, Camphausen et al. teach that Fc fusion proteins may be maintained as nucleic acids in expression vectors, see [0153] and [0158], and Camphausen et al. teach that in order to produce said Fc proteins, said expression vectors may be introduced into host cells, including mammalian cells, see [0164] and [0166]. Therefore it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to maintain nucleic acids that encode the heterologous chimeric protein of Chao et al., Hirano et al., Camphausen et al., Raymond et al., and Mourad et al. in expression vectors that may be introduced into host cells to produce said heterologous chimeric protein. Also one of ordinary skill in the art would reason that upon the introduction of an expression vector comprising a nucleic acid that encodes said heterologous chimeric protein into a suitable mammalian host cell, said heterologous chimeric protein produced by said host cell would be properly folded by said host cell, secreted, and functional as a single polypeptide chain, thus meeting the limitations of claims 80 and 88.
With respect to claims 93 and 94, as indicated above, at [0181], Camphausen et al. teach pharmaceutically acceptable compositions of Fc fusion proteins comprising physiologically acceptable carriers or excipients, and it would have been prima facie obvious to prepare pharmaceutically acceptable compositions of the heterologous chimeric protein of Chao et al., Hirano et al., Camphausen et al., Raymond et al., and Mourad et al. for administration to cancer patients.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 72-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,188,701. Although the claims at issue are not identical, they are not patentably distinct from each other, because claim 21 of U.S. Patent No. 10,188,701 recites a recombinant fusion protein comprising: (a) a first domain comprising the amino acid sequence of SEQ ID NO: 33 and which is capable of binding a SIRPα (CD172a) ligand (human CD47), (b) a second domain comprising the amino acid sequence of SEQ ID NO: 60 and which is capable of binding a CD40L receptor (human CD40), and (c) a linker linking the first domain and the second domain and comprising a hinge-CH2-CH3 Fc domain. This recombinant fusion protein is specific to a genus of heterologous chimeric proteins comprising a first domain linked to a second domain, wherein the first domain comprises an amino acid sequence that is at least 95% identical to SEQ ID NO: 33 and is capable of binding human CD47 and the second domain comprises an amino acid sequence that is at least 95% identical to SEQ ID NO: 60 and is capable of binding human CD40. Therefore claim 21 of U.S. Patent No. 10,188,701 anticipates the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642